Citation Nr: 0217717	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-08 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the veteran is entitled to the presumptive 
provisions of Public Laws 97-37 and 100-322 based on 
prisoner of war status for 30 days or more.

ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative determination of 
the Manila, Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO) which the veteran was notified 
of in February 2001.

In the February 2001 administrative determination, the RO 
conceded POW status for the veteran from April 9 to 13, 
1942.  Accordingly, the issue of whether he may be 
recognized as a former POW was resolved in his favor and 
is not on appeal.  


FINDING OF FACT

The veteran's was not a POW for 30 days or more during his 
recognized active service.


CONCLUSION OF LAW

The veteran is not entitled to recognition as a POW for 30 
days or more for purposes of qualifying for the 
presumptive provisions of Public Law 97-37 and Public Law 
100-322. 38 U.S.C.A. §§ 101(2), (24), 107, 1112(b), 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(y), 3.41 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). The law and regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not 
well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) and 38 
C.F.R. §§ 3.103, 3.159 (2002).  Hereinafter known 
collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, VA's duties have been fulfilled.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  The Board concludes the discussions in 
the February 2001 administrative decision, the July 2001 
statement of the case, the January 2002 supplemental 
statement of the case, and other correspondence, including 
the September 2000 and February 2001 letters to the 
veteran, and the November 2001 hearing transcript inform 
the veteran of the requirements of the claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested service medical records and service personnel 
records, and the veteran was informed in various letters, 
including the September 2000 and February 2001 letters, 
what records the RO was requesting and he was asked to 
submit evidence.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran 
in this case.

The Board notes that parts of 38 C.F.R. Part 3 were 
redesignated during the course of the veteran's claim.  No 
substantive change occurred.  As such, there can be no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board's citations are to the Part 3 of 
38 C.F.R. as it now stands.

Analysis

The veteran asserts that he was a POW for 30 days or more 
during World War II.  The administrative determination 
which was made in this case arose in the context of a 
claim which was filed in 1999.  The question that must be 
resolved in this matter is whether the record has 
established that the veteran had status as a former POW 
for 30 days.  Such status would entitle him to 
consideration of 38 C.F.R. § 3.309 and 38 U.S.C.A. § 
1112(b).  See 38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y) 
(2002).  The Public Laws to which the veteran links his 
claim essentially enumerate a number of diseases for which 
service connection may be granted based upon one's status 
as a former POW for 30 days or more.  Former POW Benefits 
Act of 1981, Pub. L. No. 97-37 (1981), Pub. L. No. 100-322 
(1988).

The provisions of 38 C.F.R. § 3.1(y) indicate that a 
former prisoner of war is a person who, while serving in 
the active service, was forcibly detained or interned in 
the line of duty by an enemy or foreign government.  VA 
shall accept service department findings that a person was 
a POW unless a reasonable basis exists for questioning it.  

The provisions of 38 C.F.R. § 3.41(b) indicate that 
service of a Regular Philippine Scout or a member of the 
Philippine Commonwealth Army serving within the Armed 
Forces of the United States will include a prisoner-of-war 
status immediately following a period of active duty.  

The service department certified that the veteran's active 
military service was from February 7, 1942 to April 8, 
1942 and from June 6, 1945 to March 3, 1946.  It certified 
that he was beleaguered from February 7, 1942 to April 8, 
1942, that he was in a no casualty status from April 9, 
1942 to June 5, 1945, and that he had regular PA service 
from June 6, 1945 to March 3, 1946.  It further certified 
that he was entitled to receive pay during the above 
periods except for from April 9, 1942 to April 13, 1942, 
when POW status was alleged but not supported, and from 
April 14, 1942 to June 5, 1945, when he had civilian 
pursuits and was not engaged in military activities.  

In a June 7, 1945 processing affidavit, the veteran stated 
that he surrendered on April 10, 1942 and escaped on April 
24, 1942.  He indicated that upon surrender, he was taken 
prisoner of war, and that during the death march to the 
concentration camp, he escaped near Orani, and proceeded 
to his hometown of San Antonio, N. Ecijo, where he engaged 
in farming until June 1945.  In a May 1946 processing 
affidavit, the veteran indicated that he surrendered on 
April 9, 1942 and upon reaching Orani, Bataan on April 13, 
1942, he escaped and went to his hometown of San Antonio, 
N. Ecijo and engaged in fishing until June 1945.

A review of the evidence dating from service to 1955, 
including the veteran's service medical records and 
service personnel records, reveals that in none of it is 
it indicated that the veteran was a POW for 30 days or 
more.  

An August 1999 statement from the veteran is the first 
time he reported that he was concentrated from April 9, 
1942 to August 31, 1942 at Capas O'Donnell Concentration 
Camp in Capas, Tarlac, Philippines.

In October 2000, the veteran reiterated this and indicated 
P.B.M. and J.A.D.C were captured or interned with him.  He 
also stated that after being released from captivity on 
August 31, 1942, he avoided coming back home but instead 
stayed with a kind hearted family who took care of him 
because he was suffering from malaria and beriberi.

An October 2000 affidavit from P.B.M. indicates that he 
was a POW and that he knew personally the veteran as 
having been a POW at Camp O'Donnell as they had been 
together in the grave detail during their confinement.  

An October 2000 affidavit from J.A.D.C indicates that he 
knew that the veteran had been held POW during World War 
II, and that they were separated during the march due to 
Mr. C.'s physical condition.

The RO later learned through service department 
certifications that J.A.D.C. has no POW status and that 
P.B.M. was certified as a POW from April 9, 1942 to August 
30, 1942.

In the veteran's March 2001 VA Form 10-0048, Former POW 
Medical History, and in his October 2001 VA Form 9, he 
indicated that he had been a POW from April 9, 1942 to 
August 31, 1942.  

In a September 2001 affidavit, M.R.M. indicated that he 
had been a POW at Camp O'Donnell from April 9, 1942 to 
October 5, 1942, that he knew that the veteran was 
forcibly detained on April 9, 1942, and had been a POW 
from then until August 31, 1942, that during their 
incarceration, they always met each other in the 
concentration camp.  

In a September 2001 affidavit, M.P.P. indicated that he 
had been a POW at Camp O'Donnell from April 10, 1942 to 
June 1, 1944, and that he was present when the veteran was 
released on August 31, 1942.

During a hearing which was held at the RO in November 
2001, the veteran testified that he was a POW from April 
9, 1942 to August 31, 1942 at Camp O'Donnell, Caps, 
Tarlac, and he presented a written statement to this 
effect.  

The law is to the effect that a service department finding 
that a veteran had POW status is binding on VA for 
purposes of establishing, unless a reasonable basis exists 
for challenging the determination.  Young v. Brown, 4 Vet. 
App. 106, 108 (1993).  However, a finding by the service 
department that a veteran did not have POW status is not 
binding on VA.  See VA OGC Op. 14-94 (June 8, 1994). In VA 
OGC OP. 14-94, the Secretary indicated: 

In the case of a Philippine veteran, a 
service-department certification of the 
veteran's period of active duty will generally 
be controlling as to a member of the irregular 
guerrilla forces, and, in the case of a member 
of the Regular Philippine Scouts or a regular 
component of the Philippine Commonwealth Army 
which served with the United States Armed 
Forces, with regard to the date of enlistment or 
date of report for active duty.  The service-
department certification is not binding on VA 
for purposes of determining termination of 
active duty for a member of the Regular 
Philippine Scouts or a regular component of the 
Philippine Commonwealth Army, and, therefore, a 
service-department certification indicating that 
such a veteran was not on active duty at the 
time he or she allegedly was detained or 
interned is not conclusive in determining the 
termination date of the veteran's period of 
service for VA purposes.  *** Under section 3.9 
(now 38 C.F.R. § 3.41 -- ed.), VA may utilize, 
in addition to a service-department 
determination, other evidence to establish the 
conclusion of a Philippine veteran's period of 
active service.  *** For purposes of determining 
the active-service period, the release-from-
active-duty date would be based on the earliest 
of the dates deter
mined under section 3.9(a)(1)-(5) (now 
38 C.F.R. § 3.41(a)(1)-(5) -- ed.) which is 
applicable to the veteran's circumstances.  ***  
***   [T]he phrase "immediately following a 
period of active duty," as used in section 
3.9(b), need not be construed as referring only 
to an event following active duty without any 
interruption whatsoever. Rather, it may include 
an event following closely after a period of 
active duty, directly related to that duty, and 
occurring before the veteran performed 
activities not related to active military duty, 
such as returning to the civilian population and 
engaging in private pursuits. See generally 95 
Op. Sol. 263 (11-26-47) (veteran mingled with 
civilian population and engaged in private 
business). For example, due to logistic factors, 
members of the Philippine Commonwealth Army or 
Regular Philippine Scouts may not have been 
physically detained or interned by the Japanese 
until a day or two after the capitulation, or 
such persons may have left their units and 
attempted to flee or hide from the Japanese in 
anticipation of the capitulation and been 
quickly detained or interned. In such cases, the 
detention or internment may, under the 
circumstances, have been so closely related to 
the period of active duty that it may be 
included in the active-service period pursuant 
to section 3.9(b).

Thus, the Board must determine whether the veteran had 
status as a POW for 30 days or more.  

The preponderance of the evidence shows that the veteran 
was not a POW for 30 days or more.  

In this case, the Board finds that the most probative 
information as to POW status and duration is contained in 
the June 1945 and May 1946 processing affidavits when 
coupled with the information from the service department 
regarding POW status.  It was compiled when there was an 
obligation to do so accurately, at a time when the events 
which are of importance were recorded when they were 
fresher in all's minds than more recently, and at a time 
when the information was being compiled for official 
record keeping purposes.  Moreover, there is detailed 
information in the processing affidavits, which ensures 
their probativity.  That detailed information varies very 
little from itself, comparing the June 1945 and May 1946 
processing affidavits, and varies very little with the 
information certified by the service department.  Both of 
these facts further ensure its probativity.  
Contemporaneous to service, the veteran gave specific and 
detailed information about what he did when he was 
released from POW status, and when he was released.  
Namely, he indicated that he went home to work in April 
1942.  This further supports the conclusion that he was 
not a POW for 30 days or more.

The evidence to the effect that he was a POW for 30 days 
or more, on the other hand, arose in a compensation 
setting many years after the fact of service, when the 
events now in question were no longer fresh to recall.  
While the veteran points out that more than one witness 
now indicates that he had at least 30 days internment as a 
POW, the sworn statements he made in June 1945 and May 
1946, in combination with the service department 
certifications, are deemed more probative than the rest of 
the evidence.  

Moreover, his October 2001 assertion that after he was 
released from captivity, he was helped to heal by a kind-
hearted family is contradicted by his processing 
affidavits, and is not consistent with the circumstances 
of his service as shown by service records and other 
evidence.  His service medical records make no mention of 
this, and his March 1949 service separation report which, 
in summarizing his pertinent and interval history, fails 
to mention malaria or beriberi while mentioning other 
ailments.  The October 2001 statement is not consistent 
with the circumstances of his service as shown by service 
records and other evidence.  His POW status for 30 or more 
days is not either.

In response to the veteran's March 2002 assertions that 
there were communication barriers and that one of his 
processing affidavits was the result of an active 
imagination of a member of a processing team who was out 
to discredit members of the USAFFE during the processing 
period, the Board notes this assertion is undermined by 
the fact that two different individuals took his sworn 
statements in June 1945 and May 1946 and he gave them each 
similar information.  The probative value of the 
information he gave in June 1945 and May 1946 is thus 
actually increased since it was given twice, to two 
different officials, thus minimizing the chance that it 
was incorrect.

As it stands, the preponderance of the evidence is against 
the conclusion that the veteran was a POW for 30 days or 
more.  As such, the veteran is not entitled to the 
presumptive provisions of Public Laws 97-37 and 100-322 
based on prisoner of war status for 30 days or more.

Since the preponderance of the evidence is against the 
claim, there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert; Alemany.  


ORDER

The veteran is not entitled to the presumptive provisions 
of Public Laws 97-37 and 100-322 based on prisoner of war 
status for 30 days or more.






		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

